Citation Nr: 1739082	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-22 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative arthritis of the medial compartment with limitation of extension, to include the propriety of the reduction in the rating from 40 percent to 10 percent, effective from September 1, 2015.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2011, September 2014, and June 2015 by a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran had an informal hearing conference with RO personnel in April 2015.  In December 2016, the Veteran testified at a videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examination reports dated in May 2014 and April 2015 evaluating the Veteran's service-connected left knee disability during the appeal period are deemed inadequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.

Evidence of record further reflects that the Veteran receives VA medical treatment for her service-connected left knee disability and claimed right shoulder disorder from the Durham VA Medical Center (VAMC), to include undergoing right shoulder surgery at that facility on October 30, 2015.  As electronic claims file only includes treatment records dated up to early October 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in light of the cumulative record, to include documented in-service right shoulder complaints, the Veteran's recent post-service VA right shoulder surgery in October 2015, and the divergent findings in the November 2011 VA examination report and the February 2017 VA physician statement, the Board will not proceed with final adjudication of the claim until a competent VA medical examination is provided in order to clarify the etiology of the Veteran's claimed right shoulder disorder on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records pertaining to the Veteran's service-connected left knee disability and claimed right shoulder disorder from Durham VAMC for the time period from October 2015 to the present and associate them with the record.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected left knee disability.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  All pertinent symptomatology and findings must be reported in detail.

All symptoms and manifestations of the left knee disability must be noted in the report, including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left knee joint in question and the paired right knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.

If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2016).

3.  Schedule the Veteran for a VA examination to clarify the nature and etiology of her claimed right shoulder disorder.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail.

Based on a review of the evidence of record and with consideration of her lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed right shoulder disorder was causally related to the Veteran's active service, to include her documented in-service right shoulder complaints.

In so doing, the examiner must discuss and acknowledge the Veteran's competent lay assertions of experiencing right shoulder symptomatology during and since service, her documented in-service right shoulder treatment, the November 2011 VA examination report findings, her post-service VA right shoulder surgery in October 2015, and the February 2017 VA physician statement of record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2016).

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the July 2013 and August 2016 statements of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

